Mr. William J. Burke         Opikon   No. WW-647
Executive Director
State Board of Control       Re:   Validity of vouchers for
Capitol Station                    the purchase of medication
Austin, Texas                      and drugs to be furnished
                                   patients at a State hospi-
Dear Mr. Burke:                    tal while on furlough.
        You have requested our opinion concerning the
validity of vouchers for the payment of drugs furnished
patients at Terre11 State Hospital while on furlough.
        The facts surrounding these purchases, as re-
vealed in the letter attached to your request from the Busi-
ness Manager of the Terre11 State Hospital, may be summar-
ized as follows:
        The drugs purchased are for the purpose of furnish-
ing patients at the Terre11 State Hospital who are on fur-
lough, thereby enabling them to remain on furlough for longer
periods of time. The patients reimburse the State for these
drugs. The vouchers have been approved by the Business Mana-
ger of the Terre11 State Hospital and the Board for Texas
State Hospitals and Special Schools.
        Article 3196a,   Vernon's Civil Statutes, requires
non-indigent patients to be maintained at the expense of the
State in the first instance,   "but in such cases the State
shall have the right to be reimbursed for the support, main-
tenance and treatment
               -,-      of such patients." It is our opinion
that the furnishing of the patient with the drugs constitutes
a part of the treatment of the patient and is therefore the
purchase of necessary supplies for the hospital.
        You are therefore advised that the vouchers presented
with your request should be processed for payment as the same
constitute purchases of necessary supplies for the proper treat-
ment of patients at the Terre11 State Hospital.
        In view of the foregoing it is unnecessary for us to
answer your questions categorically.
Mr. William J. Burke, page 2   (W-647)




                           SUMMARY
              Drugs furnished at a State hospital
              while patients are on furlough con-
              stitute a part of the treatment of
              patients at the hospital and may
              therefore be purchased by the State
              as necessary supplies.
                                Your3 very truly,
                                WILL WILSON
                                Attorney General of Texas



                                BY BJJww-cc/
                                    John Reeve3
                                         Assistant
JR:wb:mfh
APPROVED:
OPINION COMMITTEE
C. K. Richards, Chairman
J. Milton Richardson
Marvin Brown
Marvin R. Thomas, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert